 

 

 

Exhibit 10.2             

 



Board Member Cruise Policy

Owner: SVP, Revenue Management    

                     10/3/07     

 

In order to increase knowledge and understanding of the business, Royal
Caribbean
Cruises Ltd (the “Company”) encourages the members of its Board of Directors
(“Board Member”) and their families to experience the Company’s product. To
encourage and administer this objective, the Company has adopted the following
Board Member Cruise Policy (the “Policy”).

 

Scope

The Policy applies to all Board Members.

General Rules and Policies

 

Board Member – A Board Member is entitled to one stateroom per year (immediate
confirmation). Applicable gratuities, taxes, and fees are not included.

Board Member Immediate Family Traveling with a Board Member* – One
stateroom, per year (immediate confirmation). Applicable gratuities, taxes, and
fees
are not included.

Board Member Immediate Family Not Traveling with a Board Member – One
stateroom (immediate confirmation) one time per year (not applicable if this
person
has already traveled with the Board Member during the same calendar year).
Applicable gratuities, taxes, and fees are not included.

Additional Guest Traveling with Board Member – The guest may book a cabin at
15% off of the lowest available fare in the category booked, plus applicable
gratuities,
taxes, and fees. Total group size may not exceed 20 staterooms. Staterooms in
excess
of 20 will be subject to normal prices, terms, and conditions.

 

Policy Administration and Governance

 

Chairman– This function is responsible to approve:

 

§

The Policy

 

§

Proposed amendments/updates to the Policy

 

§

Exceptions to the Policy

 

Revenue Management Department– Responsibilities include:

 

§

Maintain, review, and recommend policy updates

 

§

Provide quarterly exception reports

* Immediate Family means spouse, children, and parents

 

1

 

--------------------------------------------------------------------------------



 

Board Member Cruise Policy

Owner: SVP, Revenue Management

                                                                           
10/3/07       

 

 

 

Trade Support and Services– Responsibilities include:

 

§

Process Board Member cruise requests in accordance with the Policy

 

 

 

 

Proposed by: /s/ Doug Santoni_________

Date: _10/4/07___________

 

Doug Santoni, SVP Revenue Management

 

 

 

Authorized by: /s/ Richard D. Fain _______

Date: _10/4/07____________

 

Richard D. Fain, Chairman & CEO

 

 

2

 

 